DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the inclusion of limitation, “.wherein the water discharge assembly comprises a spring bracket and a splitter plate; a water discharge chamber disposed within the water discharge assembly, wherein an outlet of the water channel is in fluid communication with the water discharge chamber, wherein the spring bracket and the splitter plate together define the water discharge chamber,” along with other claim language was not found or fairly taught by the prior art.
In claim 15, the limitation, “a water discharge chamber disposed within the water discharge assembly, wherein an outlet of the water channel is in fluid communication with the water discharge chamber, and at least two water outlets disposed on a face of the water discharge assembly furthest away from the housing; and a solenoid valve assembly disposed inside the housing and comprising at least two electromagnetic switches, each associated with one of the at least two water outlets, wherein each electromagnetic switch independently controls opening/closing of the associated water outlet, wherein the electromagnetic distributor is disposed inside the nozzle, an outer wall of the housing couples to an inner wall of the nozzle, the first end of the housing faces an upstream direction of the nozzle, and the second end of the housing faces a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/18/2021